         Case 1:20-cv-00134-NONE-EPG Document 11 Filed 05/06/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   RUDOLPH ELLIS,                                  Case No. 1:20-cv-00134-NONE-EPG

12                 Petitioner,                       ORDER DIRECTING CLERK OF COURT
                                                     TO CONVERT CASE TO CIVIL RIGHTS
13          v.                                       ACTION PURSUANT TO 42 U.S.C. § 1983

14   RALPH DIAZ,

15                 Respondent.

16

17         On April 1, 2020, the Court granted Petitioner leave to assert claims under 42 U.S.C.

18 § 1983. (ECF No. 8). On May 1, 2020, the Court received Petitioner’s complaint asserting claims

19 under § 1983. (ECF No. 9).
20         Accordingly, the Clerk of Court is DIRECTED to convert the instant case to a civil rights

21 action pursuant to 42 U.S.C. § 1983.

22
     IT IS SO ORDERED.
23

24      Dated:   May 6, 2020                                /s/
                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27

28
